REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 4/13/2021.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art is US 20090079909 OF Ouderkirk et al.

Regarding Claim 1, Ouderkirk teaches an optical stack comprising: a reflective polarizer comprising a plurality of polymeric layers, each polymeric layer having an average thickness less than about 200 nm, and an absorbing polarizer bonded to and substantially co-extensive with the reflective polarizer, such that for a substantially normally incident light and at least one predetermined wavelength in a range from about 400 nm to about 700 nm and about 800 nm to about 1300 nm: the plurality of polymeric layers has an optical transmittance greater than about 90% for a first polarization state; 

But Ouderkirk does not teach that wherein the plurality of polymeric layers has an optical transmittance less than about 0.10% for the second polarization state together with wherein the absorbing polarizer has a ratio of the second optical transmittance to the first optical transmittance being greater than about 0.01.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical stack further comprising:
wherein the plurality of polymeric layers has an optical transmittance less than about 0.10% for the second polarization state together with wherein the absorbing polarizer has a ratio of the second optical transmittance to the first optical transmittance being greater than about 0.01,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-11 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872